Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 17, 2017




The Court of Appeals hereby passes the following order:

A17A1837. RAYMOND M. LEICH v. MOODY CAPITAL SOLUTIONS, INC.

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing
of an enumeration of errors and brief within twenty days after the appeal was
docketed. See also Court of Appeals Rule 13.


      On July 05, 2017, this Court granted appellant’s motion for an extension of
time to file an enumeration of errors and a brief until August 7, 2017. As of the date
of this order, the appellant’s enumeration of errors and brief still have not been filed.
Accordingly, this appeal is deemed abandoned and is hereby ordered DISMISSED.
Court of Appeals Rules 7, 23 (a).



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/17/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.